DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raposo et al. (US 2017/0006693).
Figured 1 and 6 of Raposo discloses a light controller (110) for regulating operation of at least one lighting device (140) for a pool system ([0030]), the light controller comprising:
(1) regarding Claim 1:
	a switch (424); and
a plurality of switch positions, each switch position corresponding to a light program for the at least one lighting device (428 in Fig 6),
wherein the switch is movable to be at one of the plurality of switch positions (428a-428q in Fig 6), and
wherein the light controller is remote from the at least one lighting device ([0030]).
	(2) regarding Claim 2:
		further comprising:
a housing comprising a housing area;
a circuit board;
at least one light source; and
a covering,
wherein the at least one light source is on the circuit board,
wherein the circuit board is positioned within the housing area, and
wherein the covering at least partially covers the circuit board (See Figs 3, 4 and 5).
(3) regarding Claim 3:
wherein the switch is slidable between each of the plurality of switch positions (See Fig 4-sliding around the circle).
(4) regarding Claim 4:
further comprising at least one light source, wherein the at least one light source displays a light setting associated with one of the plurality of the light programs based on the switch being positioned at a respective switch position ([0085]).
	(5) regarding Claim 5:
wherein the light setting displayed by the at least one light source when the switch is positioned in a first switch position of the plurality of switch positions is different from the light setting displayed by the at least one light source when the switch is positioned in a second switch position of the plurality of switch positions ([0085]).
	(6) regarding Claim 6:
further comprising at least one selectable feature different from the switch, wherein the light controller is configured to control the at least one lighting device based on a selection of the at least one selectable feature and based on the switch being positioned at a respective switch position (422 in Fig 6).
	(7) regarding Claims 7 and 18:
wherein the at least one selectable feature comprises at least one button, wherein the at least one button comprises a tactile button or a virtual button (wireless 190 in Fig 1).
	(8) regarding Claim 8:
wherein the light controller is configured to display a light setting associated with one of the plurality of the light programs based on the switch being positioned at a respective switch position ([0085]).
	(9) regarding Claim 9:
		wherein the light controller comprises:
a switch movable to a plurality of positions (424 in Fig 6), wherein a position of the switch provides a first input for a light program for the lighting device (See Fig 6, [0030], [0085]); and
one or more selectable features different from the switch, wherein a selection of a selectable feature provides a second input for the light program (buttons 422),
wherein the light controller is configured to control the lighting device pursuant to the light program based on the first input and the second input ([0030], [0085]).
	(10) regarding Claim 10:
wherein the light controller is configured to display a light setting associated with the light program on at least one selectable feature of the one or more selectable features (preview window 420).
	(11) regarding Claim 11:
wherein the light controller is further configured to receive additional inputs for additional light programs for the lighting device, each of the additional inputs corresponding to a different switch position and control the lighting device pursuant to the additional inputs (See Fig 6).
	(12) regarding Claim 12:
wherein the light controller is further configured to display additional light settings associated with the additional light programs at the light controller based on the switch position (420).
	(13) regarding Claim 13:
wherein the one or more selectable features comprises a plurality of buttons of a user interface (See Fig 6).
	(14) regarding Claim 14:
further comprising a removable cover configured to selectively cover the switch without covering the user interface (See Figs 5 and 6).
	(15) regarding Claim 15:
wherein at least one selectable feature of the one or more selectable features is configured to display light settings associated with the light program of a particular switch position of the one or more switch positions when the switch is in the particular switch position ([0030], [0085]).
	(16) regarding Claim 16:
		a selectable feature comprising an illumination region ([0030]),
wherein the light controller is configured to control the at least one lighting device pursuant to a light program based on a selection of the selectable feature ([0030], [0085]), and
wherein the light controller is configured to display (420) a light setting associated with the light program for the at least one lighting device on the illumination region ([0030], [0085]).
	(17) regarding Claim 17:
wherein the selectable feature comprises a plurality of selectable features, and wherein each selectable feature of the plurality of selectable feature comprises an illumination region (Fig 9).
	(18) regarding Claim 19:
wherein the light program comprises a plurality of light programs, wherein the light controller further comprises a switch movable to a plurality of switch positions, each switch position corresponding to one light program of the plurality of light programs for the lighting devices, and wherein the light controller is configured to control the at least one lighting device based on the selection of the selectable position and a particular switch position of the switch ([0030], [0085]).
	(19) regarding Claim 20:
wherein the illumination region displays the light setting of the light program based on the switch being positioned at a respective switch position ([0030], [0085]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL L HAMMOND/           Primary Examiner, Art Unit 2844